                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PLANNED PARENTHOOD FEDERATION                       Case No. 16-cv-00236-WHO
                                        OF AMERICA, INC., et al.,
                                   8                    Plaintiffs,                         JUDGMENT
                                   9               v.
                                  10
                                        CENTER FOR MEDICAL PROGRESS, et
                                  11    al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Federal Rule of Civil Procedure 58(a), the following separate judgment is

                                  14   HEREBY ENTERED:

                                  15   1. Definitions

                                  16          The following terms are defined as follows:

                                  17          A.        PPFA: Plaintiff Planned Parenthood Federation of America, Inc.

                                  18          B.        PPNorCal:      Plaintiff Planned Parenthood Shasta-Diablo, Inc., dba Planned

                                  19          Parenthood Northern California.

                                  20          C.        PPMM: Plaintiff Planned Parenthood Mar Monte, Inc.

                                  21          D.        PPPSW: Plaintiff Planned Parenthood of the Pacific Southwest.

                                  22          E.        PPLA: Plaintiff Planned Parenthood of Los Angeles.

                                  23          F.        PPOSBC: Plaintiff Planned Parenthood of Orange and San Bernardino Counties,

                                  24          Inc.

                                  25          G.        PPCCC: Plaintiff Planned Parenthood of California Central Coast, fka Planned

                                  26          Parenthood of Santa Barbara, Ventura, and San Luis Obispo Counties, Inc.

                                  27          H.        PPPSGV: Plaintiff Planned Parenthood Pasadena and San Gabriel Valley, Inc.

                                  28          I.        PPRM: Plaintiff Planned Parenthood of the Rocky Mountains.
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 2 of 10




                                   1          J.       PPGC: Plaintiff Planned Parenthood Gulf Coast, Inc.

                                   2          K.       PPCFC: Plaintiff Planned Parenthood Center for Choice.

                                   3          L.       All Plaintiffs:   PPFA, PPNorCal, PPMM, PPPSW, PPLA, PPOSBC, PPCCC,

                                   4          PPPSGV, PPRM, PPGC, and PPCFC.

                                   5          M.       CMP: Defendant Center for Medical Progress.

                                   6          N.       BioMax: Defendant BioMax Procurement Services, LLC.

                                   7          O.       Daleiden: Defendant David Daleiden.

                                   8          P.       Newman: Defendant Troy Newman.

                                   9          Q.       Rhomberg: Defendant Albin Rhomberg.

                                  10          R.       Merritt: Defendant Sandra Susan Merritt.

                                  11          S.       Lopez: Defendant Gerardo Adrian Lopez.

                                  12          T.       All Defendants:    CMP, BioMax, Daleiden, Newman, Rhomberg, Merritt, and
Northern District of California
 United States District Court




                                  13          Lopez.

                                  14   2. Compensatory Damages on Each Claim

                                  15          The Court enters judgment on each claim for damages as to All Plaintiffs and All

                                  16   Defendants as follows.

                                  17          A.       First Claim for Relief: Violation of RICO Act.

                                  18          All Defendants are jointly and severally liable to PPFA in the amount of $1,259,370 in

                                  19   RICO trebled actual damages.

                                  20          All Defendants are jointly and severally liable to PPGC in the amount of $61,851 in RICO

                                  21   trebled actual damages.

                                  22          All Defendants are jointly and severally liable to PPOSBC in the amount of $56,547 in

                                  23   RICO trebled actual damages.

                                  24          All Defendants are jointly and severally liable to PPPSGV in the amount of $27,315 in

                                  25   RICO trebled actual damages.

                                  26          PPNorCal, PPMM, PPPSW, PPLA, PPCCC, PPRM and PPCFC shall take nothing against

                                  27   All Defendants under this First Claim for Relief.

                                  28          B.       Second Claim for Relief: Federal Wiretapping.
                                                                                           2
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 3 of 10




                                   1             All Defendants are jointly and severally liable to PPFA in the amount of $52,917 in

                                   2   compensatory damages and $10,000 in statutory damages, with PPFA having elected to accept

                                   3   statutory damages on the condition set forth below in Section III.

                                   4             All Defendants are jointly and severally liable to PPGC in the amount of $20,617 in

                                   5   compensatory damages and $10,000 in statutory damages, with PPGC having elected to accept

                                   6   statutory damages on the condition set forth below In Section III.

                                   7             All Defendants are jointly and severally liable to PPOSBC in the amount of $18,849 in

                                   8   compensatory damages and $10,000 in statutory damages, with PPOSBC having elected to accept

                                   9   statutory damages on the condition set forth below in Section III.

                                  10             All Defendants are jointly and severally liable to PPPSGV in the amount of $9,105 in

                                  11   compensatory damages and $10,000 in statutory damages, with PPPSGV having elected to accept

                                  12   statutory damages on the condition set forth below in Section III.
Northern District of California
 United States District Court




                                  13             All Defendants are jointly and severally liable to PPCFC in the amount of $10,000 in

                                  14   statutory damages.

                                  15             All Defendants are jointly and severally liable to PPCCC in the amount of $10,000 in

                                  16   statutory damages.

                                  17             All Defendants are jointly and severally liable to PPRM in the amount of $10,000 in

                                  18   statutory damages.

                                  19             All Defendants are jointly and severally liable to PPPSW in the amount of $10,000 in

                                  20   statutory damages.

                                  21             All Defendants are jointly and severally liable to PPNorCal in the amount of $10,000 in

                                  22   statutory damages.

                                  23             PPMM and PPLA shall take nothing against All Defendants under this Second Claim for

                                  24   Relief.

                                  25             C.     Third Claim for Relief: Civil Conspiracy.

                                  26             The Third Claim for Relief is based on all tort claims, except RICO, which has its own

                                  27   standard for conspiracy.     Each Defendant’s liability for conspiracy is addressed under each

                                  28   individual claim.
                                                                                        3
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 4 of 10




                                   1          D.     Fourth Claim for Relief: Breach of Contract (PPFA Exhibitor Agreements).

                                   2          Daleiden, BioMax and CMP are jointly and severally liable to PPFA in the amount of

                                   3   $419,790 in compensatory damages.

                                   4          PPFA shall take nothing against Merritt and Lopez under this Fourth Claim for Relief.

                                   5          E.     Fifth Claim for Relief: Breach of Contract (NAF Agreements).

                                   6          Daleiden, Merritt, Lopez, BioMax, and CMP are jointly and severally liable to PPFA in the

                                   7   amount of $49,360 in compensatory damages.

                                   8          F.     Sixth Claim for Relief: Trespass.

                                   9          Daleiden, Lopez, BioMax, CMP, Rhomberg, and Newman are jointly and severally liable

                                  10   to PPFA in the amount of $419,790 in compensatory damages.

                                  11          Daleiden, Merritt, BioMax, CMP, Rhomberg, and Newman are jointly and severally liable

                                  12   to PPRM in the amount of $1 in nominal damages.
Northern District of California
 United States District Court




                                  13          Daleiden, Merritt, BioMax, and CMP, Rhomberg and Newman are jointly and severally

                                  14   liable to PPGC in the amount of $20,208 in compensatory damages.

                                  15          G.     Seventh Claim for Relief: Business and Professions Code § 17200.

                                  16           Defendants are each liable for unlawful and fraudulent business practices that occurred in

                                  17   California and out-of-state unlawful and fraudulent business practices that caused harm in

                                  18   California.

                                  19          H.     Eighth Claim for Relief: Fraud.

                                  20          All Defendants are jointly and severally liable to PPFA in the amount of $419,790 in

                                  21   compensatory damages.

                                  22          All Defendants are jointly and severally liable to PPGC in the amount of $20,617 in

                                  23   compensatory damages.

                                  24          All Defendants are jointly and severally liable to PPOSBC in the amount of $18,849 in

                                  25   compensatory damages.

                                  26          All Defendants are jointly and severally liable to PPPSGV in the amount of $9,105 in

                                  27   compensatory damages.

                                  28          PPCFC and PPRM shall take nothing against All Defendants under this Eighth Claim for
                                                                                       4
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 5 of 10




                                   1   Relief.

                                   2             I.     Ninth Claim for Relief: California Penal Code § 632.

                                   3             All Defendants are jointly and severally liable to PPFA in the amount of $148,080 in

                                   4   trebled compensatory damages and $20,000 in statutory damages, with PPFA having elected to

                                   5   accept statutory damages on the condition set forth below in Section III.

                                   6             All Defendants are jointly and severally liable to PPPSGV in the amount of $27,315 in

                                   7   trebled compensatory damages and $20,000 in statutory damages, with PPPSGV having elected to

                                   8   accept statutory damages on the condition set forth below in Section III.

                                   9             All Defendants are jointly and severally liable to PPNorCal in the amount of $10,000 in

                                  10   statutory damages.

                                  11             PPPSW, PPMM, PPOSBC, PPGC, PPCFC, and PPRM shall take nothing against All

                                  12   Defendants under this Ninth Claim for Relief.
Northern District of California
 United States District Court




                                  13             J.     Tenth Claim for Relief: California Penal Code § 634.

                                  14             PPFA, PPNorCal, PPPSW, PPMM, PPOSBC, PPGC, PPCFC, and PPRM shall take

                                  15   nothing against All Defendants under this Tenth Claim for Relief.

                                  16             K.     Eleventh Claim for Relief: Florida Wiretapping.

                                  17             All Defendants are jointly and severally liable to PPFA in the amount of $49,360 in

                                  18   compensatory damages and $1,000 in statutory damages, with PPFA having elected to accept

                                  19   statutory damages on the condition set forth below in Section III.

                                  20             All Defendants are jointly and severally liable to PPOSBC in the amount of $18,849 in

                                  21   compensatory damages and $1,000 in statutory damages, with PPOSBC having elected to accept

                                  22   statutory damages on the condition set forth below in Section III.

                                  23             All Defendants are jointly and severally liable to PPPSGV in the amount of $9,105 in

                                  24   compensatory damages and $1,000 in statutory damages, with PPPSGV having elected to accept

                                  25   statutory damages on the condition set forth below in Section III.

                                  26             All Defendants are jointly and severally liable to PPCCC in the amount of $1,000 in

                                  27   statutory damages.

                                  28             All Defendants are jointly and severally liable to PPRM in the amount of $1,000 in
                                                                                        5
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 6 of 10




                                   1   statutory damages.

                                   2             All Defendants are jointly and severally liable to PPGC in the amount of $1,000 in

                                   3   statutory damages.

                                   4             All Defendants are jointly and severally liable to PPPSW in the amount of $1,000 in

                                   5   statutory damages.

                                   6             Plaintiffs PPLA, PPNorCal, PPMM, and PPCFC shall take nothing against All Defendants

                                   7   under this Eleventh Claim for Relief.

                                   8             L.     Twelfth Claim for Relief: Maryland Wiretapping.

                                   9             All Defendants are jointly and severally liable to PPFA in the amount of $49,360 in

                                  10   compensatory damages and $1,000 in statutory damages, with PPFA having elected to accept

                                  11   statutory damages on the condition set forth below in Section III.

                                  12             All Defendants are jointly and severally liable to PPGC in the amount of $409 in
Northern District of California
 United States District Court




                                  13   compensatory damages and $1,000 in statutory damages, with PPGC having elected to accept

                                  14   statutory damages on the condition set forth below in Section III.

                                  15             All Defendants are jointly and severally liable to PPCFC in the amount of $1,000 in

                                  16   statutory damages.

                                  17             PPNorCal, PPPSW, PPMM, PPOSBC, and PPRM shall take nothing against All

                                  18   Defendants under this Twelfth Claim for Relief.

                                  19             M.     Thirteenth Claim for Relief: Common Law Invasion of Privacy.

                                  20             All Plaintiffs shall take nothing against All Defendants under this Thirteenth Claim for

                                  21   Relief.

                                  22             N.     Fourteenth Claim for Relief: California Constitutional Right of Privacy.

                                  23             PPFA, PPNorCal, PPPSW, PPMM, and PPOSBC shall take nothing against All

                                  24   Defendants under this Fourteenth Claim for Relief.

                                  25             O.     Fifteenth Claim for Relief: Breach of Contract (PPGC NDA).

                                  26             Daleiden, BioMax, and CMP are jointly and severally liable to PPGC in the amount of

                                  27   $20,208 in compensatory damages.

                                  28             PPGC shall take nothing against Merritt under this Fifteenth Claim for Relief.
                                                                                          6
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 7 of 10




                                   1          PPCFC shall take nothing against BioMax, CMP, Daleiden, and Merritt under this

                                   2   Fifteenth Claim for Relief.

                                   3   3. Deduplicated Compensatory, Statutory, and Nominal Damages.

                                   4          After removing duplication of compensatory, statutory, and nominal damages awards

                                   5   among claims, the Court enters judgment for damages in the following amounts.

                                   6          All Defendants are jointly and severally liable to PPFA in the amount of $1,291,370

                                   7   calculated as follows:

                                   8              •   $1,259,370 in RICO trebled actual damages

                                   9              •   $10,000 in Federal Wiretapping statutory damages

                                  10              •   $20,000 in California Penal Code § 632 statutory damages

                                  11              •   $1,000 in Florida Wiretapping statutory damages

                                  12              •   $1,000 in Maryland Wiretapping statutory damages
Northern District of California
 United States District Court




                                  13          All Defendants are jointly and severally liable to PPNorCal in the amount of $20,000

                                  14   calculated as follows:

                                  15              •   $10,000 in Federal Wiretapping statutory damages

                                  16              •   $10,000 in California Penal Code § 632 statutory damages

                                  17          All Defendants are jointly and severally liable to PPPSW in the amount of $11,000

                                  18   calculated as follows:

                                  19              •   $10,000 in Federal Wiretapping statutory damages

                                  20              •   $1,000 in Florida Wiretapping statutory damages

                                  21          All Defendants are jointly and severally liable to PPOSBC in the amount of $67,547

                                  22   calculated as follows:

                                  23              •   $56,547 in RICO trebled damages

                                  24              •   $10,000 in Federal Wiretapping statutory damages

                                  25              •   $1,000 in Florida Wiretapping statutory damages

                                  26          All Defendants are jointly and severally liable to PPCCC in the amount of $11,000

                                  27   calculated as follows:

                                  28              •   $10,000 in Federal Wiretapping statutory damages
                                                                                      7
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 8 of 10




                                   1              •   $1,000 in Florida Wiretapping statutory damages

                                   2          All Defendants are jointly and severally liable to PPPSGV in the amount of $58,315

                                   3   calculated as follows:

                                   4              •   $27,315 in RICO trebled damages

                                   5              •   $10,000 in Federal Wiretapping statutory damages

                                   6              •   $20,000 in California Penal Code § 632 statutory damages

                                   7              •   $1,000 in Florida Wiretapping statutory damages

                                   8          All Defendants are jointly and severally liable to PPRM in the amount of $11,000

                                   9   calculated as follows:

                                  10              •   $10,000 in Federal Wiretapping statutory damages

                                  11              •   $1,000 in Florida Wiretapping statutory damages

                                  12          Daleiden, Merritt, BioMax, CMP, Rhomberg, and Newman are jointly and severally liable
Northern District of California
 United States District Court




                                  13   to PPRM for the additional amount of $1 in nominal damages.

                                  14          All Defendants are jointly and severally liable to PPGC in the amount of $73,851

                                  15   calculated as follows:

                                  16              •   $61,851 in RICO trebled damages

                                  17              •   $10,000 in Federal Wiretapping statutory damages

                                  18              •   $1,000 in Florida Wiretapping statutory damages

                                  19              •   $1,000 in Maryland Wiretapping statutory damages

                                  20          All Defendants are jointly and severally liable to PPCFC in the amount of $11,000

                                  21   calculated as follows:

                                  22              •   $10,000 in Federal Wiretapping damages

                                  23              •   $1,000 in Maryland Wiretapping statutory damages

                                  24          On several of Plaintiffs’ claims, the jury awarded higher actual damages than the available

                                  25   statutory damages for Federal Wiretapping, California Penal Code § 632, Florida Wiretapping,

                                  26   and Maryland Wiretapping. Plaintiffs have elected statutory damages on these claims, but their

                                  27   election is conditioned on the survival of their award of actual damages on other claims that

                                  28   overlap the actual damages on the recording claims. Should the damages awards on the non-
                                                                                        8
                                        Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 9 of 10




                                   1   recording claims be vacated, reversed, remitted or otherwise altered, Plaintiffs reserve their right

                                   2   to elect their actual damages, in lieu of statutory damages, on their recording claims.

                                   3          PPMM and PPLA shall take nothing against All Defendants.

                                   4   4. Punitive Damages

                                   5          In addition to compensatory, statutory, and nominal damages, the following Defendants

                                   6   are severally liable to PPFA, PPGC, PPOSBC, PPPSGV, PPCCC, PPCFC, PPPSW, PPNorCal,

                                   7   and PPRM for punitive damages in the following amounts.

                                   8          A.      Daleiden: $125,000.

                                   9          B.      Merritt: $25,000.

                                  10          C.      BioMax: $200,000.

                                  11          D.      CMP: $400,000

                                  12          E.      Newman: $50,000
Northern District of California
 United States District Court




                                  13          F.      Rhomberg: $70,000.

                                  14   5. Costs and Attorneys’ Fees

                                  15          Plaintiffs are the prevailing party for purposes of taxable costs. The amount of taxable

                                  16   costs to be awarded, and the entitlement of any party to non-taxable costs and attorney’s fees, shall

                                  17   be determined in accordance with Local Rule 54.

                                  18   6. Injunctive Relief

                                  19          For the reasons stated in the Court’s findings of fact and conclusions of law, the Court

                                  20   enters the following permanent injunction:

                                  21               A. Upon service of this Order, all Defendants (except Lopez, unless he is acting in

                                  22                  concert or participation with another Defendant) and their officers, agents, servants,

                                  23                  employees, owners, and representatives, and all others persons who are in active

                                  24                  concert or participation with them are permanently enjoined from doing any of the

                                  25                  following, with respect to PPFA, PPNorCal, PPPSW, PPOSBC, PPCCC, PPPSGV,

                                  26                  PPRM, and PPGC/PPCFC:

                                  27                  (1) Entering or attempting to enter a PPFA conference, or an office or health center

                                  28                  of any plaintiff identified above, by misrepresenting their true identity, their
                                                                                         9
                                       Case 3:16-cv-00236-WHO Document 1074 Filed 04/29/20 Page 10 of 10




                                   1                purpose for seeking entrance, and/or whether they intend to take any video, audio,

                                   2                photographic, or other recordings once inside; and

                                   3                (2) recording, without the consent of all persons being recorded (where all party

                                   4                consent is required under the laws of the state where the recording is intended):

                                   5                        (a) any meeting or conversation with staff of a plaintiff identified above

                                   6                that Defendants know or should know is private; or

                                   7                        (b) in a restricted area at a PPFA conference or restricted area of an office

                                   8                or health center of any plaintiff identified above. “Restricted area” is defined as

                                   9                areas not open to the general public at the time of the recording, for example areas

                                  10                requiring registration or an appointment to access.

                                  11             B. In addition, Defendants shall serve a copy of this injunction on any person who, in

                                  12                active concert or participation with Defendants, either has or intends to enter a
Northern District of California
 United States District Court




                                  13                restricted area at a PPFA conference or property of any plaintiff identified above or

                                  14                to record the staff of any plaintiff identified above without securing consent of all

                                  15                persons being recorded (where that consent is required under the laws of the state

                                  16                where the recording is intended), and provide Plaintiffs with proof of service

                                  17                thereof.

                                  18
                                  19         IT IS SO ORDERED.

                                  20   Dated: April 29, 2020

                                  21

                                  22
                                                                                                 William H. Orrick
                                  23                                                             United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     10
